Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner thank applicant’s representative Michael Curry for courtesy extended during telephone interview on 11/9/21. 
During the interview, applicant propose incorporating a part of limitations in allowable dependent claim 7 into independent claim one. In particular, applicant propose incorporating “a representative calculator configured to divide image data of the frame into the plurality of blocks and to calculate the plurality of representative luminance values of the plurality of blocks” into independent claim 1, and suggest the added feature alone is sufficient to overcome cited prior art. 
Examiner note the proposed amendment contain ambiguity with regard to relationship between “plurality of representative luminance values”, “plurality of blocks”, and “difference between a maximum luminance value and a minimum luminance value” of “a plurality of representative luminance values” of “a plurality of blocks”, and instead suggest applicant to amend the claimed feature based on disclosure in fig. 4B, paragraphs 114-115 of pending application, with claim features clarifying relationship between frame blocks, representative luminance value, and determination of initial voltage based on representative luminance value: “a representative calculator configured to divide image data of a frame into a plurality of blocks that correspond to a matrix of sub-areas of the frame and to calculate a plurality of representative luminance values that are representative of the luminance values of corresponding ones of the plurality of blocks; an initial voltage determiner configured to change a level of an initial voltage using the image data of the frame based on a luminance difference value between a maximum representative luminance value and a minimum representative luminance value of the plurality of blocks of the frame”. 
Examiner indicated suggested amendment overcome cited prior art at the moment, however, additional search is required. Applicant filed for continued examination with amendment as suggested. 
With updated search, examiner note additional prior art related to newly added feature: Iguichi (US 20150022569) discloses that image frame may be divided into small region of predetermined size and average luminance for pixels in each small region may be calculate (paragraph 59), similarly Arai (US 20180367776) discloses dividing an entire screen into plurality of blocks, and calculating an average brightness value for each block. However, none of cited prior art alone or in combination discloses the concept of dividing frame into matrix of blocks, calculating representative luminance value of each block, calculating difference between a maximum representative luminance value and minimum representative luminance value of representative luminance values of the plurality of blocks, and determining initial voltage to be applied to pixel electrode based on difference between maximum representative luminance value and minimum representative luminance value of blocks. 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1 and dependent claims thereof, prior art Bae in view of Sung, Lee, Xu and Lin discloses the concept of an organic light emitting display comprising a plurality of pixel circuit with initial voltage determiner configured to change a level of an initial voltage to be applied to pixel circuit (see office action dated 9/2/21). However, none of cited prior art discloses “a representative calculator configured to divide image data of a frame into a plurality of blocks that correspond to a matrix of sub-areas of the frame and to calculate a plurality of representative luminance values that are representative of the luminance values of corresponding ones of the plurality of blocks; an initial voltage determiner configured to change a level of an initial voltage using the image data of the frame based on a luminance difference value between a maximum representative luminance value and a minimum representative luminance value of the plurality of blocks of the frame; a sensor configured to apply the initial voltage to the second electrode of the first transistor in response to a scan signal supplied by a second scan driver controlled by a first control signal”.
Regarding independent claim 12 and dependent claims thereof, prior art Bae in view of Sung, Lee, Xu and Lin discloses the concept a method of driving an organic light emitting display device comprising a plurality of pixel circuits, and changing a level of an initial voltage to be applied to pixel circuit (see office action dated 9/2/21). However, none of cited prior art discloses “dividing image data of a frame into a plurality of blocks that correspond to a matrix of sub-areas of the frame and calculating a plurality of representative luminance values that are representative of the luminance values of corresponding ones of the plurality of blocks; changing a level of an initial voltage using image data of the frame based on a luminance difference value between a maximum .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PEIJIE SHEN/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694